Citation Nr: 0303375	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for a left 
heel spur, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to May 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Montgomery, Alabama RO, that denied service 
connection for a respiratory disorder, and granted service 
connection for a left heel spur, evaluated as noncompensable.

In January 1999, a video-conference hearing was conducted by 
the undersigned, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).

This claim was before the Board in March 1999 and October 
2001, when it was remanded for additional development.  That 
development having been completed, this case now returns to 
the Board.

The veteran's evaluation for his service connected left heel 
spur was raised to a 10 percent evaluation from the date of 
service connection, by an October 2002 rating decision.  
However, the veteran continues to disagree with the level of 
evaluation assigned.

The Board also notes that the veteran was granted service 
connection for a respiratory disorder by an October 2002 
rating decision.  As such, this issue is no longer before the 
Board.


FINDING OF FACT

The veteran's left heel spur is currently manifested by such 
symptoms as pain on use, and swelling.


CONCLUSION OF LAW

Criteria for assignment of an evaluation higher than 10 
percent, for the veteran's service connected left calcaneal 
spur, have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5271 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1997 
rating action, and were provided a Statement of the Case 
dated March 1997, and three Supplemental Statements of the 
Case dated June 1997, February 2000, and October 2002, as 
well as two Board remands dated March 1999 and October 2001.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in December 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
January 1997, May 1999, and June 2002.  The veteran received 
the benefit of a hearing before the RO in June 1997, and a 
videoconference hearing before the Board in January 1999.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, the veteran has been properly informed as to which 
party will get which evidence, and, as all the evidence has 
been obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet.App. 183 (2002).


Facts

A review of the record reflects that service connection for a 
left heel spur was established at a noncompensable level by a 
February 1997 decision.  This decision was based on the 
veteran's service medical records, and the reports of a VA 
examination.  The veteran's evaluation for his service 
connected left heel spur was eventually raised to a 10 
percent evaluation from the date of service connection, by an 
October 2002 rating decision.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected left heel spur 
is not adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes the 
report of VA examinations, hearing transcripts, and treatment 
records.

A review of the veteran's service medical records reveals 
that he complained of left heel pain in October 1993.  A soft 
tissue injury was diagnosed.  The veteran was also seen in 
November 1993 with complaints of left foot pain.  Some edema 
was noted, and the veteran complained of pain, worse in the 
morning.  Left heel tenderness was noted anterior to the 
calcaneus along the plantar surface of the foot. Plantar 
fasciitis was diagnosed.  Several X-rays taken subsequent to 
service noted the presence of a left heel calcaneal spur.

The veteran received a VA examination in January 1997.  The 
report of that examination indicates, in relevant part, that 
the veteran reported pain on the bottom of his left heel.  He 
indicated that neither his left nor his right foot gave him 
any trouble.  He reported that he woke up one day in 1992 and 
could not stand on his heel.  He wore foam cups in his shoes.  
Upon examination, the veteran had no edema and no deformity.  
He had no calluses or corns.  He had slight tenderness on the 
left heel pad.  There was no tenderness of plantar fascia.  
The veteran was noted to walk with a limp, but could stand on 
his heels and toes and do a full squat.  His function was 
within normal limits.  The veteran was diagnosed with a left 
heel spur.

The veteran received a hearing at the RO in June 1997.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran reported he was unable to "plant" his foot, and 
that he wore foam cups in his shoes to help stop his heel 
spur.  The veteran indicated that he had some swelling in his 
ankle, and some difficulty walking.  He indicated that his 
first step in the morning on his foot was very painful.  He 
reported taking Ibuprofen for the pain.  He indicated that 
his heel pads would help with his pain.

The veteran received a videoconference hearing before the 
undersigned member of the Board in January 1999.  The 
transcript of that hearing indicates, in relevant part, that 
the veteran indicated he had been given inserts for his shoes 
in service, to help with his heel spur.  The veteran 
indicated he was given physical therapy in service for his 
heel spur.  The veteran indicated that he did exercises in 
the morning so he would be able to stand on his foot.  He 
indicated that it did swell at times.  He indicated that he 
did not have to miss any work due to his disability.

The veteran received a VA examination in May 1999.  The 
report of that examination indicates, in relevant part, that 
the veteran complained of pain in the left foot, especially 
in the left heel.  He had bilateral heel cups and was on 
800mg Motrin on an as needed basis.  The veteran reported 8-
10 flare-ups per month, each lasting a day or two.  Prolonged 
sitting, standing or walking aggravated the pain.  Elevation 
of the foot and rest and pain medication would decrease the 
pain.  The veteran was unable to walk for long periods.  The 
veteran reported that he got pain on prolonged walking, 
standing, and sitting.  Playing sports was difficult for him. 

Upon examination, the left foot had mild hallux valgus.  
There was mild tenderness over the left heel, and no 
tenderness on the plantar fascia.  There was no instability 
and no incoordination noted.  Left ankle dorsiflexion was 10 
degrees; plantar flexion was 45 degrees; inversion was 30 
degrees, and eversion was 18 degrees.  No pain was expressed 
during range of motion. He was noted to walk independently 
with a mild limp to the left.  He was able to walk on the 
left heel on tiptoes with no pain.  Squatting caused pain in 
the left heel, and he could not do squatting due to pain.  
The examiner noted that X-rays showed a mild calcaneal spur 
of the left side.  The veteran was diagnosed with mild hallux 
valgus of the left great toe, and left foot pain secondary to 
plantar calcaneal spur.

The veteran received a further VA examination in June 2002.  
The report of that examination indicates, in relevant part, 
that the veteran reported some numbness and coldness of the 
left foot upon awakening.  The veteran reported that 
currently he had pain on awakening, and stated that he does 
not have any problem with his left heel as long as he keeps 
moving around, and takes his medication.  It was noted that 
the veteran used orthopedic inserts.  There was good passive 
and active range of motion.  There was no objective evidence 
of painful motion, edema, instability, weakness, or 
tenderness.  There were no skin or vascular changes noted.  
X-rays of the left foot revealed a plantar calcaneal spur.  
The veteran was diagnosed with a moderate plantar calcaneal 
spur of the left foot.


The Law and Analysis

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's service 
connected left heel spur is not adequate.  In this regard, it 
is pointed out that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities. The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The Board notes that the veteran's heel spur is currently 
rated as 10 percent disabling under Diagnostic Code 5015, for 
benign new growths of bone.  38 C.F.R. § 4.71a, Diagnostic 
Code 5015 (2002).  This code provides that benign new growths 
will be rated on limitation of motion of the affected parts, 
as degenerative arthritis using the criteria of Diagnostic 
Code 5003 (2002).  Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.

38 C.F.R. § 4.71, Plate II, provides that full ankle 
dorsiflexion is from 0 to 20 degrees, and full ankle plantar 
flexion is from 0 to 45 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002), for 
limitation of motion of the ankle, provides a 10 percent 
rating if the limitation is moderate, and a 20 percent rating 
if the limitation is marked.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the ankle.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated at a 10 percent 
evaluation for his service connected left heel spur.  In this 
regard, the Board notes that the veteran reported, in his 
January 1999 hearing, that his left heel spur, while painful, 
did not cause him to miss any work.
Further, the Board notes a May 1999 report of VA examination 
which found left ankle dorsiflexion was 10 degrees; plantar 
flexion was 4 degrees; inversion was 30 degrees, and eversion 
was 18 degrees.  No pain was expressed during this range of 
motion.  The June 2002 report of VA examination found that 
the veteran had good passive and active ranges of motion, 
with nonpainful motion.  These levels of limitation of 
motion, even considering the veteran's reports of flare-ups, 
as per DeLuca, rise to no more than a moderate level, such 
that a 10 percent rating is warranted, the rating the veteran 
is currently receiving.  Thus the veteran is currently 
properly rated as 10 percent disabled for his service 
connected left heel spur.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for the veteran's left heel spur, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


ORDER

Entitlement to an increased initial evaluation for a left 
heel spur, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

